Name: Council Regulation (EEC) No 1980/85 of 16 July 1985 amending Regulation (EEC) No 1054/81 establishing a common measure for the development of beef cattle production in Ireland and Northern Ireland
 Type: Regulation
 Subject Matter: agricultural activity;  economic policy;  Europe;  means of agricultural production;  regions of EU Member States
 Date Published: nan

 No L 186/6 Official Journal of the European Communities 19. 7. 85 COUNCIL REGULATION (EEC) No 1980/85 of 16 July 1985 amending Regulation (EEC) No 1054/81 establishing a common measure for the development of beef cattle production in Ireland and Northern Ireland Whereas performance and progeny testing should be increased in Ireland and Northern Ireland ; whereas it is therefore desirable to extend the duration of these measures until 31 December 1986 so that the existing gaps may be filled, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas, pursuant to Council Regulation (EEC) No 1054/81 (3), as amended by Regulation (EEC) No 2967/83 (4), Ireland and the United Kingdom have implemented a programme to develop beef cattle production, with particular reference to the genetic improvement of livestock and improvement of the quality of their feed, with a view to redressing the unfavourable situation as regards the incomes of farmers in Ireland and Northern Ireland ; Whereas, under Article 4 of that Regulation the dura ­ tion of the common measure is, depending on the measures concerned, limited to certain periods, the longest of which expires on 30 April 1984 ; HAS ADOPTED THIS REGULATION : Article 1 The second indent of Article 4 ( 1 ) of Regulation (EEC) No 1054/81 is hereby replaced by the following : '  in respect of the measures referred to in Article 3 ( 1 ) (a) and (b) to 31 December 1986'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1985. For the Council The President M. FISCHBACH (') OJ No C 149, 19 . 6 . 1985, p. 6. (2) Opinion delivered on 12 July 1985 (not yet published in the Official Journal). (3) OJ No L 111 , 23 . 4. 1981 , p. 1 . 0 OJ No L 293, 25 . 10 . 1983, p. 3 .